 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     TAMMY BARDWELL
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     TAMMY BARDWELL,                                               No.   2:18-CV-00293-DMC
13

14
                            Plaintiff,
15                                                                 STIPULATION AND ORDER
                                                                   FOR EXTENSION OF
16
                                                                   TIME TO FILE PLAINTIFF’S
17          v.                                                     MOTION FOR SUMMARY
                                                                   JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to December 28, 2018.
25
            This is a first extension, though after the initial due date, based on counsel’s having several
26
     other briefs due, as well as other work.
27

28



                                                [Pleading Title] - 1
 1

 2
     Dated:    December 18, 2018                                  /s/ Jesse S. Kaplan
 3                                                                JESSE S. KAPLAN
 4                                                                Attorney for Plaintiff

 5

 6
                                                                  McGREGOR SCOTT
 7                                                                United States Attorney
                                                                  DEBORAH LEE STACHEL
 8                                                                Regional Counsel, Region IX
                                                                  Social Security Administration
 9

10
     Dated: December 18, 2018                                       /s/ per e-mail authorization
11
                                                                  JEFFREY CHEN
12
                                                                  Special Assistant U.S. Attorney
13                                                                Attorney for Defendant
14

15

16                                                 ORDER
17

18
              For good cause shown on the basis of this stipulation, the requested extension of
19
     plaintiff’s time to file a motion for summary judgment brief is extended to December 28, 2018.
20

21            SO ORDERED.

22

23

24   Dated: December 19, 2018
                                                         ____________________________________
25                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28



                                              [Pleading Title] - 2
